DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s response filed 2/26/21 has been fully considered and entered. Claims 1, 7-9, 11, 13, 17-19 and 21 have been amended, claims 15, 22 and 23 are canceled and new claims 24-25 have been added.  Applicant’s amendments are found patently distinguishable over the prior art Neely et al. (US 2007/0026753) [hereinafter Neely]. Specifically, the cited prior art of Neely fails to teach or suggest the claimed spun-bond non-woven having the combination of visually discernable zones and micro-zones with having differing intensive properties. As such, the rejections of claim(s) 1-14 and 16-21 rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neely et al. (US 2007/0026753) [hereinafter Neely] is hereby withdrawn. In addition, the following new ground of obvious double patenting rejections are made with respect to co-pending application 16/987450 and related U.S. Patent 10934645
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-14,16-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-22, 27 of copending Application No. 15/840455 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-14,16-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/879480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1-14,16-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/019724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1-14,16-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of copending Application No. 15/879485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
7.	Claims 1-14,16-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/987450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each the subject matter of the present application substantially overlaps the subject matter of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claim 1-14, 16-21, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10934645. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the related U.S. Patent No. 10934645.
Allowable Subject Matter
9.	Notwithstanding the obviousness double patenting rejections set forth above, claims 1-14, 16-21, 24 and 25 are allowed. Presently, there is no known prior art which teach or suggest the claimed spun-bond non-woven as set forth in independent claims 1 and 24. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789